Title: To George Washington from Philip Ludwell, 8 August 1755
From: Ludwell, Philip
To: Washington, George



Dear Washington
Williamsburgh Augt 8 1755

I most heartily congratulate your safe return from so many Dangers & Fatigues & by this Time I hope you are well enough recovered to give us the pleasure of seeing you here which all your Friends are extremely desirous of.
The House has voted 1200 Men but it is very probable they will determine at last for 4000. In Conversation with the Govr about it, I said if this should be done, I supposed his Honour woud give the Command of them to Col: Washington for I thought he deserved every thing that his Country cou’d do for him. The Govr made a reply much in yr Favour; tho’ I understand there is anor warm Sollicitation for it; & if we coud be so happy as to have you here at this Time, & that it were known you were willing to take such a Command; I believe it woud greatly promote the Success of our Endeavours with the Assembly. Mine, as they have allways been, uniformly continue to

procure for such eminent Merit the utmost Encouragement: for, Dear Colo: whilst I am serving so deserving a Man I think with pleasure that I am serving my Country as well as testifying the Sincerity with which I am Sir Your most Obedt Servt

Phi: Ludwell

